ORDER

This cause having been brought to this Court by-appeal from the Court of Appeals und having been argued by counsel, and due deliberation had thereon by the Court, It is ordered that the judgment of the Court of Appeals and the orders of Detroit Recorder’s Court dated December 13, 1973 and April 9, 1974, which set the attorney fee for each petitioner at $300, be and the same are hereby reversed and the cause is remanded to Detroit Recorder’s Court for entry of an order granting petitioner Ritter an attorney fee of $925 and petitioner Willis an attorney fee of $950, On review of the record, it appears that the petitions for attorney fees were based on the fee schedule in Recorder’s Court Rule 10. The Court is not persuaded that there was adequate justification for deviating from the schedule.